ICJ_084_EastTimor_PRT_AUS_1993-05-19_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING EAST TIMOR

(PORTUGAL v. AUSTRALIA)

ORDER OF 19 MAY 1993

1993

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE AU TIMOR ORIENTAL

(PORTUGAL c. AUSTRALIE)

ORDONNANCE DU 19 MAI 1993
Official citation :

East Timor (Portugal v. Australia),
Order of 19 May 1993, I.C.J. Reports 1993, p. 32

Mode officiel de citation :

Timor oriental (Portugal c. Australie),
ordonnance du 19 mai 1993, C.I.J. Recueil 1993, p. 32

 

Sales number
ISSN 0074-4441 N° de vente : 633
ISBN 92-1-070691-9

 

 

 
32

COUR INTERNATIONALE DE JUSTICE

ANNÉE 1993

19 mai 1993

AFFAIRE RELATIVE AU TIMOR ORIENTAL

(PORTUGAL c. AUSTRALIE)

ORDONNANCE

Le Président de la Cour internationale de Justice,

Vu l’article 48 du Statut de la Cour et l’article 44 de son Règlement,

Vu l’ordonnance du 19 juin 1992 par laquelle la Cour a fixé au
1 décembre 1992 et au 1% juin 1993 les dates d'expiration des délais pour
le dépôt, respectivement, de la réplique de la République portugaise et de
la duplique du Commonwealth d’ Australie;

Considérant que la réplique du Portugal a été dûment déposée dans le
délai fixé;

Considérant que, par une lettre datée du 26 avril 1993, l'agent de l’Aus-
tralie a demandé que la date d’expiration du délai pour le dépôt de la
duplique soit reportée au 1° juillet 1993;

Considérant que l'agent du Portugal, consulté conformément au para-
graphe 3 de l’article 44 du Règlement de la Cour, a indiqué par une lettre
du 14 mai 1993 que son gouvernement n’était pas opposé à la demande de
l'Australie,

Reporte au 1% juillet 1993 la date d’expiration du délai pour le dépôt de
la duplique du Commonwealth d’ Australie;

Réserve la suite de la procédure.

Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
Paix, à La Haye, le dix-neuf mai mil neuf cent quatre-vingt-treize, en trois

4

1993
19 mai
Rôle général
n° 84
TIMOR ORIENTAL (ORDONNANCE 19 V 93) 33

exemplaires, dont l’un restera déposé aux archives de la Cour et les autres
seront transmis respectivement au Gouvernement de la République
portugaise et au Gouvernement du Commonwealth d'Australie.

Le Président,
(Signé) R. Y. JENNINGS.

Le Greffier,
(Signé) Eduardo VALENCIA-OSPINA.
